IN THE SUPREME COURT OF THE STATE OF DELAWARE


ANDRE JOHNSON,                       §
                                     §      No. 465, 2016
      Plaintiff Below,               §
      Appellant,                     §      Court Below: Superior Court
                                     §      of the State of Delaware
      v.                             §
                                     §      Cr. ID No. 92006336DI
STATE OF DELAWARE,                   §
                                     §
      Defendant Below,               §
      Appellee.                      §

                         Submitted: March 8, 2017
                         Decided:   March 22, 2017

Before VALIHURA, VAUGHN, and SEITZ, Justices.

                                    ORDER

      This 22nd day of March, 2017, after careful consideration of the parties’

briefs and the record on appeal, we find it evident that the final judgment of the

Superior Court should be affirmed on the basis of the court’s decision dated

August 11, 2016.

      NOW, THEREFORE, IT IS ORDERED that the decision of the Superior

Court is AFFIRMED.

                                            BY THE COURT:

                                            /s/ Collins J. Seitz, Jr.
                                                   Justice